DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
Examiner states for the record that no Information Disclosure Statement is presently filed in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 9, 10, 13, 15, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (U.S. Patent No. 8,301,832) in view of Beaman (U.S. Patent No. 8,499,102).

Claim 1:
Moore et al. disclose an apparatus, comprising: 
a volatile memory [fig. 3; column 12, lines 22-25 – Memory (324). (“In one embodiment of the invention, the memory (324) corresponds to any volatile memory including, but not limited to, Dynamic Random-Access Memory (DRAM), Synchronous DRAM, SDR SDRAM, and DDR SDRAM.”)]; 
a non-volatile memory [fig. 3; column 12, lines 8-13 – Solid state memory modules (330). (“Though not shown in FIG. 3, the storage module controller (322) may include a DMA engine, where the DMA engine is configured to read data from the memory (324) or from one of the solid state memory modules (330A, 330N) and write a copy of the data to a physical address in client memory (114 in FIG. 1D”)]; and 
an interface controller coupled with the volatile memory and the non-volatile memory, wherein the interface controller is operable to: 
receive, from a host device, a read command for a first set of data, the read command associated with a latency for returning the first set of data to the host device [figs. 5A; 7; column 15, lines 14-19; column 17, lines 49-54; column 19, lines 20-23 – “Those skilled in the art will appreciate that when the persistent storage stores data using mirroring that the process described in FIG. 4B guarantees that there will always be at least one copy of any given piece of data that can be read immediately or almost immediately from the persistent storage.” … “In step 700, the client writes a Read Command (read request) to the submission queue (SQ) of the processor in the control module. In one embodiment of the invention, the read command includes a logical address. As discussed above, the content of the logical address may vary based on the implementation.” … “Embodiments of the invention allow clients to experience a relatively low guaranteed read latency when using storage appliances that have asymmetric read and write/erase latencies.”]; 
determine, in response to receiving the read command, that the first set of data is stored in the non-volatile memory and not the volatile memory [fig. 3; column 12, lines 8-13 – Data is read from the solid state memory modules if not present in the memory. (“Though not shown in FIG. 3, the storage module controller (322) may include a DMA engine, where the DMA engine is configured to read data from the memory (324) or from one of the solid state memory modules (330A, 330N) and write a copy of the data to a physical address in client memory (114 in FIG. 1D”)]; and 
transmit, to the host device, a signal that indicates whether the second set of data was requested by the host device [figs. 5A; 7; column 19, lines 1-5 – “In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”].
However, Moore et al. do not specifically disclose:
wherein the interface controller is operable to:
transmit, to the host device, a second set of data according to the latency for returning the first set of data;
In the same field of endeavor, Beaman discloses:
wherein the interface controller is operable to:
transmit, to the host device, a second set of data according to the latency for returning the first set of data [column 9, line 41 – column 11, line 13; claim 1 – A request for a second set of data that overlaps with a first set of data may be used to return the first and second set of data. (“It is possible that one or more of the I/O operations required by a newly-received request is identical to or overlapping with I/O operations required by other requests already received by read scheduler 112. According to one embodiment, read scheduler 112 looks for such overlaps and, when such overlaps occur, establishes a "companion" relationship to avoid redundant retrieval of the same data.” … “in response to an arrival of the second set of data and in response to determining that the first set is completely included within the second set, and in response to determining that the first deadline is not earlier than the second deadline, using the second set of data to fulfill both the previously-received not-yet-fulfilled read request and the new read request without performing separate read operations for the requests;”)];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moore et al. to include detecting companion read requests, as taught by Beaman, in order to avoid redundant retrieval of the same data while also respecting deadlines for retrieval.

Claim 2 (as applied to claim 1 above):
Moore et al. disclose, wherein the interface controller is operable to: 
receive, from the host device and after transmitting the second set of data, a second read command for the first set of data [figs. 5A; 7; column 17, lines 49-54 – “In step 700, the client writes a Read Command (read request) to the submission queue (SQ) of the processor in the control module. In one embodiment of the invention, the read command includes a logical address. As discussed above, the content of the logical address may vary based on the implementation.”]; and 
transmit, to the host device and based at least in part on receiving the second read command, the first set of data and an indication that the first set of data was requested by the host device [figs. 5A; 7; column 12, lines 8-13; column 19, lines 1-5 – ““Though not shown in FIG. 3, the storage module controller (322) may include a DMA engine, where the DMA engine is configured to read data from the memory (324) or from one of the solid state memory modules (330A, 330N) and write a copy of the data to a physical address in client memory (114 in FIG. 1D”” … “In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”].

Claim 3 (as applied to claim 2 above):
Moore et al. disclose, wherein the interface controller is operable to: 
transfer the first set of data from the non-volatile memory to the volatile memory based at least in part on determining that the first set of data is stored in the non-volatile memory, wherein the first set of data is transmitted to the host device after the first set of data is transferred to the volatile memory [fig. 3; column 12, lines 8-13 – Data is read from the solid state memory module to the volatile memory and subsequently transferred to the client memory. (“Though not shown in FIG. 3, the storage module controller (322) may include a DMA engine, where the DMA engine is configured to read data from the memory (324) or from one of the solid state memory modules (330A, 330N) and write a copy of the data to a physical address in client memory (114 in FIG. 1D”)].

Claim 4 (as applied to claim 1 above):
Moore et al. disclose, 
wherein the interface controller is operable to: receive, from the host device, a second read command for the second set of data before receiving the read command for the first set of data, wherein the signal indicates that the second set of data was requested by the host device [figs. 5A; 7; column 19, lines 1-5 – The completion queue entry indicates that the data was requested by the entry in the submission queue. (“In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”)].

Claim 9 (as applied to claim 1 above):
Moore et al. disclose, wherein the interface controller is operable to: 
receive, from the host device, a second read command for a third set of data after transmitting the second set of data [figs. 5A; 7; column 17, lines 49-54 – Read commands are received. (“In step 700, the client writes a Read Command (read request) to the submission queue (SQ) of the processor in the control module. In one embodiment of the invention, the read command includes a logical address. As discussed above, the content of the logical address may vary based on the implementation.”)]; and 
transmit, to the host device and based at least in part on receiving the second read command, the first set of data and a second signal indicating that the first set of data was requested by the host device [figs. 5A; 7; column 19, lines 1-5 – The completion queue entry indicates that the data was requested by the entry in the submission queue. As shown above, Beaman provides the teaching of companion reads. (“In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”)].

Claim 10:
An apparatus, comprising: 
a volatile memory [fig. 3; column 12, lines 22-25 – Memory (324). (“In one embodiment of the invention, the memory (324) corresponds to any volatile memory including, but not limited to, Dynamic Random-Access Memory (DRAM), Synchronous DRAM, SDR SDRAM, and DDR SDRAM.”)]; 
a non-volatile memory [fig. 3; column 12, lines 8-13 – Solid state memory modules (330). (“Though not shown in FIG. 3, the storage module controller (322) may include a DMA engine, where the DMA engine is configured to read data from the memory (324) or from one of the solid state memory modules (330A, 330N) and write a copy of the data to a physical address in client memory (114 in FIG. 1D”)]; and 
an interface controller coupled with the volatile memory and the non-volatile memory, wherein the interface controller is operable to: 
receive a read command for a memory address of the non-volatile memory, the memory address indicating a set of non-volatile memory cells in the non-volatile memory [figs. 5A; 7; column 15, lines 14-19; column 17, lines 49-54; column 19, lines 20-23 – “Those skilled in the art will appreciate that when the persistent storage stores data using mirroring that the process described in FIG. 4B guarantees that there will always be at least one copy of any given piece of data that can be read immediately or almost immediately from the persistent storage.” … “In step 700, the client writes a Read Command (read request) to the submission queue (SQ) of the processor in the control module. In one embodiment of the invention, the read command includes a logical address. As discussed above, the content of the logical address may vary based on the implementation.” … “Embodiments of the invention allow clients to experience a relatively low guaranteed read latency when using storage appliances that have asymmetric read and write/erase latencies.”]; 
determine, based at least in part on the read command, whether first data stored in the set of non-volatile memory cells is also stored in a set of volatile memory cells in the volatile memory [fig. 3; column 12, lines 8-13 – Data is read from the solid state memory modules if not present in the memory. (“Though not shown in FIG. 3, the storage module controller (322) may include a DMA engine, where the DMA engine is configured to read data from the memory (324) or from one of the solid state memory modules (330A, 330N) and write a copy of the data to a physical address in client memory (114 in FIG. 1D”)];
However, Moore et al. do not specifically disclose:
wherein the interface controller is operable to:
transmit, based at least in part on determining that the first data is not stored in the set of volatile memory cells, second data along with an indicator that indicates whether the second data was requested [figs. 5A; 7; column 19, lines 1-5 – Moore et al. disclose transmitting an indicator, but do not specifically disclose transmitting second data in response to a request for first data. (“In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”)].
In the same field of endeavor, Beaman discloses:
wherein the interface controller is operable to:
transmit, based at least in part on determining that the first data is not stored in the set of volatile memory cells, second data along with an indicator that indicates whether the second data was requested [column 9, line 41 – column 11, line 13; claim 1 – A request for a second set of data that overlaps with a first set of data may be used to return the first and second set of data. (“It is possible that one or more of the I/O operations required by a newly-received request is identical to or overlapping with I/O operations required by other requests already received by read scheduler 112. According to one embodiment, read scheduler 112 looks for such overlaps and, when such overlaps occur, establishes a "companion" relationship to avoid redundant retrieval of the same data.” … “in response to an arrival of the second set of data and in response to determining that the first set is completely included within the second set, and in response to determining that the first deadline is not earlier than the second deadline, using the second set of data to fulfill both the previously-received not-yet-fulfilled read request and the new read request without performing separate read operations for the requests;”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moore et al. to include detecting companion read requests, as taught by Beaman, in order to avoid redundant retrieval of the same data while also respecting deadlines for retrieval.

Claim 13 (as applied to claim 10 above):
Moore et al. disclose, wherein the interface controller is operable to: 
receive, before receiving the read command, a second read command for a second memory address associated with the second data, wherein the indicator indicates that the second data was requested [figs. 5A; 7; column 17, lines 49-54; column 19, lines 1-5 – Additional read commands may be received. The completion queue entry indicates that the data was requested by the entry in the submission queue. (“In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”)].

Claim 15 (as applied to claim 10 above):
Moore et al. disclose, wherein the interface controller is operable to: 
receive, after receiving the read command, a second read command for a second memory address of the non-volatile memory [figs. 5A; 7; column 17, lines 49-54 – Read commands are received. (“In step 700, the client writes a Read Command (read request) to the submission queue (SQ) of the processor in the control module. In one embodiment of the invention, the read command includes a logical address. As discussed above, the content of the logical address may vary based on the implementation.”)]; and 
transmit, based at least in part on receiving the second read command, the first data along with a second indicator that indicates the first data was requested [figs. 5A; 7; column 19, lines 1-5 – The completion queue entry indicates that the data was requested by the entry in the submission queue. As shown above, Beaman provides the teaching of companion reads. (“In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”)].

Claim 18 (as applied to claim 10 above):
Moore et al. disclose, 
wherein the second data and the indicator are transmitted according to a predetermined latency [column 15, lines 14-19; column 19, lines 20-23 – “Those skilled in the art will appreciate that when the persistent storage stores data using mirroring that the process described in FIG. 4B guarantees that there will always be at least one copy of any given piece of data that can be read immediately or almost immediately from the persistent storage.” … “Embodiments of the invention allow clients to experience a relatively low guaranteed read latency when using storage appliances that have asymmetric read and write/erase latencies.”].

Claim 19:
Moore et al. disclose a non-transitory computer-readable medium storing code comprising instructions, which when executed by a processor of an electronic device, cause the electronic device to: 
receive, from a host device, a read command for a first set of data, the read command associated with a latency for returning the first set of data to the host device [figs. 5A; 7; column 15, lines 14-19; column 17, lines 49-54; column 19, lines 20-23 – “Those skilled in the art will appreciate that when the persistent storage stores data using mirroring that the process described in FIG. 4B guarantees that there will always be at least one copy of any given piece of data that can be read immediately or almost immediately from the persistent storage.” … “In step 700, the client writes a Read Command (read request) to the submission queue (SQ) of the processor in the control module. In one embodiment of the invention, the read command includes a logical address. As discussed above, the content of the logical address may vary based on the implementation.” … “Embodiments of the invention allow clients to experience a relatively low guaranteed read latency when using storage appliances that have asymmetric read and write/erase latencies.”]; 
determine, in response to receiving the read command, that the first set of data is stored in a non-volatile memory and not a volatile memory[fig. 3; column 12, lines 8-13 – Data is read from the solid state memory modules if not present in the memory. (“Though not shown in FIG. 3, the storage module controller (322) may include a DMA engine, where the DMA engine is configured to read data from the memory (324) or from one of the solid state memory modules (330A, 330N) and write a copy of the data to a physical address in client memory (114 in FIG. 1D”)];
However, Moore et al. do not specifically disclose:
transmit, to the host device, a second set of data according to the latency for returning the first set of data and a signal that indicates whether the second set of data was requested by the host device [figs. 5A; 7; column 19, lines 1-5 – Moore et al. disclose transmitting an indicator, but do not specifically disclose transmitting second data in response to a request for first data. (“In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”)].
In the same field of endeavor, Beaman discloses:
transmit, to the host device, a second set of data according to the latency for returning the first set of data and a signal that indicates whether the second set of data was requested by the host device [column 9, line 41 – column 11, line 13; claim 1 – A request for a second set of data that overlaps with a first set of data may be used to return the first and second set of data. (“It is possible that one or more of the I/O operations required by a newly-received request is identical to or overlapping with I/O operations required by other requests already received by read scheduler 112. According to one embodiment, read scheduler 112 looks for such overlaps and, when such overlaps occur, establishes a "companion" relationship to avoid redundant retrieval of the same data.” … “in response to an arrival of the second set of data and in response to determining that the first set is completely included within the second set, and in response to determining that the first deadline is not earlier than the second deadline, using the second set of data to fulfill both the previously-received not-yet-fulfilled read request and the new read request without performing separate read operations for the requests;”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moore et al. to include detecting companion read requests, as taught by Beaman, in order to avoid redundant retrieval of the same data while also respecting deadlines for retrieval.

Claim 20 (as applied to claim 19 above):
Moore et al. disclose, wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to: 
receive, from the host device and after transmitting the second set of data, a second read command for the first set of data [figs. 5A; 7; column 17, lines 49-54 – “In step 700, the client writes a Read Command (read request) to the submission queue (SQ) of the processor in the control module. In one embodiment of the invention, the read command includes a logical address. As discussed above, the content of the logical address may vary based on the implementation.”]; and 
transmit, to the host device and based at least in part on receiving the second read command, the first set of data and an indication that the first set of data was requested by the host device [figs. 5A; 7; column 12, lines 8-13; column 19, lines 1-5 – ““Though not shown in FIG. 3, the storage module controller (322) may include a DMA engine, where the DMA engine is configured to read data from the memory (324) or from one of the solid state memory modules (330A, 330N) and write a copy of the data to a physical address in client memory (114 in FIG. 1D”” … “In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”].

Claim 21 (as applied to claim 20 above):
Moore et al. disclose, wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to: 
transfer the first set of data from the non-volatile memory to the volatile memory based at least in part on determining that the first set of data is stored in the non-volatile memory, wherein the first set of data is transmitted to the host device after the first set of data is transferred to the volatile memory [fig. 3; column 12, lines 8-13 – Data is read from the solid state memory module to the volatile memory and subsequently transferred to the client memory. (“Though not shown in FIG. 3, the storage module controller (322) may include a DMA engine, where the DMA engine is configured to read data from the memory (324) or from one of the solid state memory modules (330A, 330N) and write a copy of the data to a physical address in client memory (114 in FIG. 1D”)].

Claim 22 (as applied to claim 19 above):
Moore et al. disclose, wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to 
receive, from the host device, a second read command for the second set of data before receiving the read command for the first set of data, wherein the signal indicates that the second set of data was requested by the host device [figs. 5A; 7; column 19, lines 1-5 – The completion queue entry indicates that the data was requested by the entry in the submission queue. (“In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”)].

Allowable Subject Matter
Claims 5-8, 11, 12, 14, 16, 17, and 23-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wilson et al. (2016/0210159) disclose a dedicated pin for communicating metadata [par. 0075].

Nimmagadda (2018/0059987) disclose partial completion queue entries [par. 0074].

Steele et al. (5,815,675) disclose streaming data out of the read buffer as soon as a portion becomes ready [column 7, lines 40-47].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



13 August 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139